IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EDWARDO CHAPALET,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-0621

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 1, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Edwardo Chapalet, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.